Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the filing of 3-24-2021. Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohde (20180144022 A1) in view of Xu (20190378071 A1) and Irani et al. (“Irani” 10496705 B1).

Claim 1: Rohde discloses one or more non-transitory media comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: receiving user information regarding a user accessing a system (Paragraph 32);
determining a plurality of system features available to the user based on the user information (Paragraph 32; information pertaining to user access of application);
displaying a dashboard comprising a plurality of shortcuts corresponding respectively to the plurality of system features (Figure 4 and Paragraphs 20 and 49; Dashboard display with icons);
concurrently with displaying the plurality of shortcuts, displaying a heterogeneous plurality of interface elements corresponding respectively to the plurality of system features, each interface element of the plurality of interface elements visually indicating a type of interaction associated with the respective system feature (Figure 4:420-442; Paragraph 32; dashboard with different icons/shortcuts);
wherein at least two of the plurality of system features are associated with different types of interactions (Figure 4 and Paragraph 32; provides feed interactions, account actions and reports).
Rohde may not explicitly disclose assigning each of the plurality of features a rank; ordering the plurality of features based on respective assigned ranks; 
wherein the plurality of shortcuts are ordered based on the ranks of respective corresponding features. 
Xu is provided because it discloses a task list (access to work task/shortcuts), the list prioritizes (ranks) task and the task are provided in the list based on the priority (Paragraph 22-25). The prioritizing functionality of Xu could be applied to the system features found in Rohde. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide an ability to prioritize the features of Rohde as taught by Xu. One would have been motivated to provide the functionality to enhance the presentation of items and better highlight features of importance. 
Last, Rohde may not explicitly disclose wherein a first system feature of the plurality of system features is associated with a first type of interaction corresponding to a conversational interface which allows inputting data and obtaining information using a natural language and wherein a second system feature of the plurality of system features is associated with a second type of interaction corresponding to a non-conversational interface; 
wherein a first interface element of the heterogeneous plurality of interface elements; corresponding to the first system feature, indicates the conversational interface; wherein a second interface element of the heterogeneous plurality of interface elements, corresponding to the second system feature, indicates the non-conversational interface.
Irani is provided because it discloses system features that perform actions, the system features include conversational input through natural language and non-conversational options indicated through the tabbed shortcut regions (Figures 10ai and 18c; Column 3, Lines 42-57, Column 70, Lines 20-60 and Column 107, Lines 39-50). The shortcut allows user to provide conversational input such as “coffee me” to perform the action while the suggested shortcuts allow user to select them and open a widget to perform the action. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide the different input interface options in distinct regions of Rohde as taught by Irani. One would have been motivated to provide the functionality to enhance the presentation of items, and better highlight operability features. 
Claim 2: Rohde, Xu and Irani disclose one or more non-transitory media of claim 1, wherein the rank assigned to at least one of the plurality of system features is based on an uncompleted task associated with the user specified in the user information (Xu: Paragraph 13; task to be completed).
Claim 3: Rohde, Xu and Irani disclose one or more non-transitory media of claim 1, wherein the rank assigned to at least one of the plurality of system features is based on a system feature accessed by the user specified in the user information (Xu: Paragraph 22; profile of user).
Claim 4: Rohde, Xu and Irani disclose one or more non-transitory media of claim 1, wherein the rank assigned to at least one of the plurality of system features is based on a system feature accessed by one or more other users that share a characteristic of the user specified in the user information (Xu: Paragraph 22; profile of user).
Claim 5: Rohde, Xu and Irani disclose one or more non-transitory media of claim 1, wherein the rank assigned to at least one of the plurality of system features is based on query data associated with the user specified in the user information (Rohde: Figure 4:410 and Paragraph 32). 
Claim 6: Rohde, Xu and Irani disclose one or more non-transitory media of claim 1, wherein the type of interaction associated with at least one system feature is displaying additional dashboard information (Rohde: Figure 5 and Paragraph 34; presents an additional dashboard/listing of information). 
Claim 7: Rohde, Xu and Irani disclose one or more non-transitory media of claim 1, wherein the plurality of shortcuts comprises (a) a first shortcut to a particular system feature, of the plurality of system features, using a conversational interface, and (b) a second shortcut to the particular system feature, of the plurality of system features, using a non-conversational interface (Irani: Figure 10ai and Column 70, Lines 20-60; shortcut options; Rohde: Figure 4: 410/420 and Paragraph 32 feed (conversational/search bar enters search terms) and accounts (icon selection)).
Claim 8: Rohde, Xu and Irani disclose one or more non-transitory media of claim 1, wherein the type of interaction associated with at least one system feature is displaying a list (Rohde: Figures 5 and 7; Paragraphs 116; multiple list forms can be provided).
Claims 9 and 17 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claims 10 and 18 are similar in scope to claim 2 and therefore rejected under the same rationale. 
Claims 11 and 19 are similar in scope to claim 3 and therefore rejected under the same rationale. 
Claims 12 and 20 are similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 13 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 16 is similar in scope to claim 8 and therefore rejected under the same rationale. 


Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Irani teaches conversational and non-conversational interface regions pertaining to executing system features.  








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20070283287 A1: Customer relationship management system and method; Figure 2

Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        6-28-2021